Citation Nr: 1016025	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a service-connected left leg and ankle 
disability.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 2000 to 
October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

For purposes of clarification, the Board observes that the 
Veteran's September 2006 statement was interpreted by the RO 
as an increased rating claim.  The Board observes that it 
could also have been construed as a timely Notice of 
Disagreement with the initial rating action of June 2006 
grating service connection for a left leg and ankle disorder, 
and believes that this is the more preferable interpretation 
in the interest of fairness to the Veteran. 


FINDINGS OF FACT

1.  The Veteran's left leg and ankle disability is manifested 
by moderate limitation of plantar flexion and dorsiflexion 
with pain and swelling on exertion. 

2.  The Veteran's service-connected disability is also 
manifested by a peroneal tendon tear with associated 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a left leg and ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2009).

2.  The criteria for an initial separate evaluation of 20 
percent for peroneal tendon tear with associated instability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5258 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
service-connected left leg and ankle disorder.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  As the notice that was provided 
in December 2005 before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied. 

Regarding the duty to assist, the RO has obtained the 
Veteran's service treatment records, VA treatment records, 
and provided him with VA examinations in May 2006, December 
2006, and October 2008.  Therefore, the duty to assist has 
been satisfied and there is no reasonable possibility that 
any further assistance to the Veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.


II.  Increased Disability Ratings

The Veteran was initially granted service connection for a 
left leg and ankle disorder in June 2006 and was assigned a 
10 percent disability rating effective from November 23, 
2005, with reference to Diagnostic Code 5271.  The Veteran 
disagrees with this initial assignment and contends that a 
higher rating is warranted.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings and then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity.  Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  However, if a Veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).  

The Veteran contends that a higher rating is warranted for 
his left leg and ankle disability, currently rated at 10 
percent disabling under Diagnostic Code 5271, which addresses 
limitation of motion for the ankle.  Under that code, 
moderate limited motion warrants a 10 percent rating.  Marked 
limited motion allows for a 20 percent rating.  38 C.F.R. § 
4.71(a).  The words "moderate" and "marked" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of corresponding 
terminology such as "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in the process of arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Rating Schedule defines normal (i.e., full) range of 
motion of the ankle as from zero to 20 degrees of 
dorsiflexion and from zero to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II (2009).

Applying these criteria to the facts of the case, the Board 
finds no basis to assign a disability rating higher than 10 
percent.  The evidence before the Board consists of x-ray and 
magnetic resonance imaging (MRI) reports, VA treatment 
records, a statement from the Veteran's podiatrist, and three 
VA examinations, conducted in May 2006, December 2006, and 
October 2008.  VA treatment records from December 2004 note 
that the Veteran complained of persistent ankle pain.  X-rays 
were taken at that time that showed spurring of the posterior 
tibia and minimal possible post-traumatic degenerative change 
in left ankle, with either a loose body or large spur off the 
superior surface of the talus.  The Veteran returned in 
January 2005, and expressed concern about the lingering 
nature of the injury and its interference with his ability to 
play soccer.  The podiatrist recommended draining a 
ganglionic cyst found on the ankle, and an MRI was ordered to 
determine if the Veteran had torn a tendon.  The MRI was done 
in February 2005, and showed a peroneus brevis tear and 
peroneus longus tendinosis.  The MRI also showed the cyst and 
edema on the lateral talar dome noted by the podiatrist.  
There was overlying chondral irregularity consistent with a 
prior osteochondral injury.  The report also noted the 
existence of a bony fragment superior to the talas, possibly 
due to a prior injury, and small joint effusion.  Lastly, 
thickening of inerosseous ligament was seen, consistent with 
a prior syndesmotic injury, and thickening of the anterior 
talofibular ligament, consistent with prior lateral ankle 
ligamentous injury.  The cyst was drained in February 2005.  

The Veteran was not seen again until December of 2005.  His 
ankle pain had subsided after the ganglionic cyst was 
removed, but returned about one and a half months ago, again 
preventing him from running and playing soccer.  Upon 
examination, the podiatrist noted full range of motion, but 
that there was pain and tightness on the lateral anterior 
distal leg with passive plantar flexion and dorsiflexion.  
The Veteran also exhibited mild pain on palpitation of the 
left lateral talar dome.  Upon review of the MRI taken in 
February 2005, the podiatrist diagnosed a left anterolateral 
talar dome lesion with no fragmentation, and a partial tear 
of peroneus brevis tendon.  The possibility of surgery was 
discussed.  The Veteran subsequently attended a physical 
therapy session later that month, where he told the therapist 
that the pain only occurred when running.  The therapist 
noted that the Veteran exhibited no significant gait 
abnormalities while running.  He did have a depression of the 
medial arch, but it was equal bilaterally.  In January 2006, 
the Veteran was again evaluated for his ankle pain, and he 
reported that physical therapy was not helping to alleviate 
the problem.  Surgery was discussed at this time.  The 
Veteran was seen for a follow-up appointment in April 2006, 
at which time he complained of swelling and pain in the 
lateral aspect of the left leg after playing soccer.  The 
podiatrist noted pain with dorsiflexion.     

The Veteran was provided with a VA examination in May 2006.  
He reported difficulty running, standing for long periods of 
time, and walking long distances, and asserted that these 
activities led to flare-ups with limitation of motion.  Upon 
examination, dorsiflexion was normal at 0 to 20 degrees, and 
the limitation to plantar flexion was mild at 0 to 40 
degrees.  The examiner noted that there was no decrease in 
range of motion because of pain, or fatigability, weakness, 
lack of endurance, or incoordination.  The examiner diagnosed 
the Veteran with chronic strain to the perineal muscle of the 
left leg and capsulitis of left ankle.  An x-ray taken the 
same month showed no evidence of a fracture, but did reveal 
an osteophyte formation arising from the medial malleolus and 
anterior lip of the distal tibia and a corticated osseous 
fragment dorsal to the talar neck, most likely due to an old 
injury.  The interpreting physician found that the Veteran 
suffered from mild to moderate left ankle osteoarthritis.

In August 2006, the Veteran returned to the VA podiatry 
clinic for treatment due to worsening pain on the lateral 
aspect of the leg radiating down the left foot.  The 
treatment notes indicate that physical therapy and bracing 
had not successfully reduced the Veteran's pain.  The 
podiatrist noted a pop to the lateral gutter of the ankle and 
sinus tarsi region, and pain on ankle inversion and 
dorsiflexion.  Ligamentous laxity was also noted.  The 
assessment given, upon review of the Veteran's past x-rays, 
was anterior lateral talar dome lesion of the left ankle, 
partial tear of the peroneus brevis tendon and peroneus 
longus tendonitis, and instability of the anterior 
talofibular ligament.  The Veteran reported that his chronic 
ankle pain prevented running and exercise. 

In November 2006, a podiatry resident from the Miami 
Department of Veterans Affairs Medical Center (VAMC), 
submitted a statement asserting that the Veteran's symptoms 
severely limited his mobility and strength in the left ankle.  
The Veteran's disorders were described as a tear in the 
peroneal tendons with tendonitis and instability throughout 
and a bore lesion in the ankle joint itself.  Treatment was 
limited to bracing and injections at the time of the 
statement, but the podiatry resident asserted that surgical 
correction would eventually be required.  

The Veteran was provided with a second VA examination in 
December 2006.  He reported increased pain in the left ankle 
and left lateral lower leg that was progressively becoming 
worse, and indicated that he was planning on having podiatric 
surgery sometime in 2007.  The examiner noted problems of 
giving way, instability, pain, weakness, small effusions, 
inflammation with warmth, swelling, tenderness, and edema.  
The Veteran indicated that he was able to stand for one hour 
and walk for one to three miles, but with pain afterwards.  
No flare-ups were reported.  He also reported intermittent 
but frequent use of a brace.  The examiner noted the tendon 
abnormality, consisting of a partial tear of peroneus brevis 
tendon and peroneus longus tendonitis.  Dorsiflexion was 
noted to be 0 to 20 degrees, but with pain at 10 degrees, and 
with pain upon active and passive motion and after repetitive 
use.  Plantar flexion was recorded at 0 to 45 degrees, with 
pain at 30 degrees, and with pain on active and passive 
motion and after repetitive use.  No additional loss of 
motion after repetitive use was indicated.  The x-ray showed 
a small circular talar dome lesion on the anterior-lateral 
aspect of the talus, and the split peroneus brevis tear with 
peroneus longus tendonosis.  The x-ray also revealed small 
osteophytes emanating from the medial and anteriormalleolus, 
and a well-corticated occeous fragment superimposed dorsally 
on the neck of the talus, although the examiner thought the 
latter was indicative of an old injury.  The diagnosis given 
was left ankle anterior lateral talar dome lesion, partial 
tear of the peroneus brevis tendon and peroneus longus 
tendonitis, and mild to moderate post traumatic 
osteoarthritis of the ankle

An April 2007 MRI showed ankle and subtalar joint 
osteoarthritis, with additional changes in the ankle joint 
since the last exam.  Peroneal longus and brevis tendonpathy 
was also seen, but no definite tear was found.  There was 
also evidence of a previous injury to the anterior 
tibiofibular ligament, with diffuse thickening and a sprain.  
This condition was noted to be worse since the Veteran's last 
MRI in 2005.  

The Veteran returned for additional treatment in May 2007 due 
to a right ankle sprain.  At that appointment, he also 
complained that the left ankle was still chronically painful.  
Surgery for the left ankle was again discussed, but the 
treating podiatrist noted that it would have to be postponed 
until the right ankle was rehabilitated.  There is no further 
record of treatment for the left leg or ankle in the evidence 
of record, but the Veteran reported no surgical history at 
his October 2008 VA examination, indicating that surgery had 
not been scheduled as of the date of this examination. 

In October 2008, the Veteran was provided with an additional 
VA examination, where he reported that his left ankle 
disorder had become progressively worse.  He reported 
clicking, tenderness, and daily swelling after walking, and 
the examiner noted swelling and pain on the distal part of 
the lateral part of the leg and ankle, guarding of ankle 
movement, decreased motion of the joint, and decreased speed 
of joint motion.  The Veteran also stated that he experienced 
moderate flare-ups lasting for hours at a time, about three 
times a week, but that the flare-ups do not cause additional 
loss of motion.  The range of motion of the ankle was normal 
with 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of 
plantar flexion, but there was evidence of pain with motion, 
and upon repetitive motion.  While there was no observable 
difference in leg length at the time of the examination, the 
Veteran recalled his physical therapist telling him that one 
hip is higher than the other, and the examiner noted that his 
left ankle was half a centimeter smaller in circumference 
than the right ankle.  The x-ray showed minimal degenerative 
changes and soft tissue changes.  Bony structures also 
appeared to be intact.  An MRI showed focal low grade bone 
marrow edema with cystic changes in the lateral talar dome 
consistent with an osteochondral defect.  There was no 
indication of any loose fragment, but marginal osteophyte 
formation at anterior lip of distal tibia with adjacent 
subchrondral reactive changes could be seen.  Additionally, 
there was a marginal osteophyte formation of the subtalar 
joint, and dorsal talar spurring.  The tendons showed no 
evidence of a tear, but thickening of anterior tibiofibular 
ligament could still be seen. 

At the December 2006 examination, the Veteran had pain with 
dorsiflexion at 10 degrees and pain with plantar flexion at 
30 degrees.  At the October 2008 examination, the examiner 
found that the Veteran was capable of normal range of motion, 
but that there was pain with motion and pain with repetitive 
motion.  Although the Veteran is capable of full range of 
motion, the Board agrees that he is entitled to a disability 
rating of 10 percent because of the moderate limitation of 
motion due to pain and the pain experienced with repetitive 
motion under DeLuca.  

The Board has considered the Veteran's statements that his 
symptoms are more severe than reflected by the currently 
assigned disability rating, and finds that the Veteran is 
clearly competent to report that his symptoms have worsened.  
Additionally, the medical evidence of record, specifically 
the April 2007 MRI report, also indicates that his disorder 
has worsened.  However, the medical evidence of record, taken 
as a whole, does not demonstrate marked limitation of 
movement such that a 20 percent rating would be justified 
under Diagnostic Code 5271.  While the November 2006 
podiatrist's statement describes the effects to the Veteran's 
range of motion and strength as "severe," in looking at all 
the evidence of record, the Board also notes that the Veteran 
has a normal gait, walks unaided, and objectively 
demonstrates only moderate limitation of motion with pain.  
Therefore, the totality of the evidence indicates that the 
Veteran's disability picture more nearly approximates a 10 
percent rating under Diagnostic Code 5271.  As the Veteran's 
left leg and ankle disorder have never been more than 10 
percent disabling, the Board finds no need to "stage" his 
rating under Hart.    

Although x-ray and MRI evidence demonstrated posttraumatic 
osteoarthritis, rated as degenerative arthritis under 
Diagnostic Code 5010, Diagnostic Code 5003 requires the Board 
to rate arthritis on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved under Diagnostic Code 5003.  Therefore, Diagnostic 
Code 5010 does not entitle the Veteran to a higher rating.    

The Board also finds that the evidence of record does not 
warrant the application of Diagnostic Code 5262, 5270, or 
5272-74, as there is no medical evidence in the record 
indicating nonunion or malunion of the tibia or fibula, the 
presence of ankylosis, malunion of the os calcis or 
astragalus, or an astragalectomy.  

For the reasons provided above, the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 10 percent for his left leg and ankle disorder 
under Diagnostic Code 5271.  

On the other hand, the Board notes that the medical evidence 
throughout the entire period relevant on appeal demonstrates 
with few exceptions a partial peroneal tendon tear and 
associated instability associated with this service-connected 
disability that may be rated by analogy to dislocated 
cartilage of the knee and leg under Diagnostic Code 5258.  
Diagnostic Code 5258 provides a single rating of 20 percent 
for such disability, and giving the Veteran the benefit of 
the doubt, the Board finds that these symptoms are not 
already contemplated under the criteria for limited motion 
under Diagnostic Code 5271, and that the Veteran is therefore 
entitled to an initial separate rating of 20 percent for 
peroneal tendon tear with associated instability.  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's left leg and ankle 
disorder are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  There is no indication that the Veteran has been 
subject to frequent periods of hospitalization, evidence of 
occupational impairment, or other related factors of the kind 
that would demonstrate an exceptional disability picture.  
For these reasons, referral for consideration of an 
extraschedular rating is not warranted in this case.  








ORDER

Entitlement to a disability rating in excess of 10 percent 
for a service-connected left leg and ankle disorder is 
denied. 

Entitlement to an initial separate 20 percent rating for 
peroneal tendon tear with associated instability is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


